        


Exhibit 10.1


POST HOLDINGS, INC.
NOTICE of AWARD of STOCK


POST HOLDINGS, INC. (the “Company”), hereby grants to the individual named below
(the “Grantee”) an Award of Stock (the “Shares”) set forth below, effective on
the Date of Grant set forth below. The Shares shall be granted under such terms
as provided in this notice (“Agreement”) and the terms and conditions of the
Post Holdings, Inc. 2019 Long-Term Incentive Plan (the “Plan”), and shall
constitute an “Other Award” under Section 11 of the Plan. Capitalized terms used
but not defined in this Agreement shall have the same definitions as in the
Plan.


Grantee:
 
Gross Number of Shares (Subject to Section 5):
 
Date of Grant:
 
Vesting Schedule:
Vested as of the Date of Grant



1.Shares.
(a)    Issuance of Shares. Subject to all the terms and conditions set forth in
this Agreement and the Plan, the Company shall issue to the Grantee a number of
Shares as provided above, subject to reduction as set forth in Section 5, as
soon as administratively practicable after Grantee has accepted this Agreement
and in no event later than 30 days after such acceptance. Grantee shall have a
period of 15 days beginning on the Date of Grant to accept this Award. Except as
otherwise provided in this Agreement, the Grantee shall be entitled, at all
times on and after the issuance of the shares, exercise all rights of a
shareholder with respect to the Shares.
(b)    Compliance with Laws. The grant of this Award shall be subject to and in
compliance with all applicable requirements of federal, state and foreign law
with respect to such securities, other law or regulations and the requirements
of any stock exchange or market system upon which the Stock may then be listed.
The Company’s inability to obtain permission or other authorization from any
relevant regulatory body necessary to the lawful issuance of any Shares shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority was not obtained.
(c)    Registration. Shares issued pursuant to this Award shall be registered in
the name of the Grantee. Such Shares may be issued either in certificated or
book entry form. In either event, the certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.
2.Incorporation of the Plan by Reference. The Award of Shares pursuant to this
Agreement is granted under, and expressly subject to, the terms and provisions
of the Plan, which terms and provisions are incorporated herein by reference.
The Grantee hereby acknowledges that a copy of the Plan has been made and
remains available to the Grantee.
3.Committee Discretion. This Award has been made pursuant to a determination
made by the Committee. Notwithstanding anything to the contrary herein, the
Committee shall have the authority as set forth in the Plan.
4.No Right to Continued Employment. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company or its
Affiliates or Parent otherwise would have to terminate the employment of the
Grantee at any time for any reason.


Version Feb. 2020

--------------------------------------------------------------------------------

        


5.Withholding of Taxes. In addition to any rights the Company may have pursuant
to Section 13(d) of the Plan, the Company shall make such provisions for the
withholding or payment of taxes as it deems necessary under applicable law and
shall have the right to deduct from payments of any kind otherwise due to the
Grantee or alternatively to require the Grantee to remit to the Company an
amount in cash, by wire transfer of immediately available funds, certified check
or such other form as may be acceptable to the Company, sufficient to satisfy at
the time when due any federal, state, or local taxes or other withholdings of
any kind required by law to be withheld with respect to the Shares. For the
avoidance of doubt, the foregoing means that the number of Shares actually
delivered to the Grantee pursuant to this Agreement may be less than the number
stated above if the Company elects to withhold Shares to satisfy any withholding
or tax obligations.
6.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties with respect to
the subject matter hereof.
7.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Missouri, without giving
effect to principles of conflicts of laws. The Grantee shall be solely
responsible to seek advice as to the laws of any jurisdiction to which he or she
may be subject, and participation by the Grantee in the Plan shall be on the
basis of a warranty by the Grantee that he or she may lawfully so participate
without the Company being in breach of the laws of any such jurisdiction.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


2

--------------------------------------------------------------------------------

        




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Grantee has signed this Agreement to evidence his or her
acceptance of the terms hereof, all as of the Date of Grant.
Post Holdings, Inc.
 
Grantee
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 





3